Fourth Court of Appeals
                               San Antonio, Texas
                                   January 30, 2020

                                 No. 04-19-00343-CV

                      Brittany RETLEDGE and Arnold Lamotte, Jr.,
                                     Appellants

                                          v.

                                  Misty SANTANA,
                                      Appellee

                From the County Court at Law No. 3, Bexar County, Texas
                            Trial Court No. 2019CV04147
                        Honorable J Frank Davis, Judge Presiding


                                    ORDER
    The Appellee’s Motion to Withdraw Counsel by Kristopher L. Bowen, Jr., is hereby
GRANTED. The appellee’s brief is due on February 14, 2020.



                                               _________________________________
                                               Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2020.



                                               ___________________________________
                                               Michael A. Cruz,
                                               Clerk of Court